Eager, J. (concurring).
I concur. In giving due effect to the statute (Mental Hygiene Law, § 115-j and Matter of Erlandsen, 265 N. Y. 155), the court is bound to deny even reasonable compensation to the committee for his services and disbursements as an attorney in procuring the final judicial settlement of his account. These services included the preparation of a final account, the preparation and due service of a notice of motion and petition to settle the account, the appearance by the attorney in the accounting proceeding, the preparation of an order settling the account, the presentation of same to the court and the procuring of the entry of the same; and, incidentally, all stenographic services.
It is clear that the small sum received by the committee as commissions in this comparatively small veteran’s estate cannot adequately compensate the committee for his services and disbursements as an attorney in the matter of the accounting. Particularly, this is so in light of present day costs for stenographic services and office overhead.
If an attorney is to be considered as rendering legal services in veterans’ estates in furtherance of his duty as an officer of the court without being reasonably compensated therefor, his appointment as a committee and the assumption of his duties as such should be placed on this basis. Therefore, in every case, a committee should be notified to this effect by the Veterans’ Administration at the time of his appointment and before qualification; and then, the court would not be put in a position *96of attempting to justify the denial of a proper allowance for services in these cases.
Botein, P. J., McNally and Steuer, J J., concur in Per Curiam opinion; Eager, J., concurs in opinion in which Breitel, J., concurs.
Order, entered on March 12, 1965, unanimously modified, on the law and on the facts, by striking the allowance to the committee and reducing to $75 the allowance to the guardian ad litem, and, as so modified, to the extent appealed from, affirmed, without costs and without disbursements.